Haskell, J.
Petition for certiorari, to quash the record of the county commissioners for the county of York, for want of jurisdiction.
The city council of Biddeford refused to locate and lay out a street in the city of Biddeford, and the commissioners, on application, proceeded to locate and lay out the same. B. S., c. 18, sec. 19, provides that "when the municipal officers unreasonably neglect or refuse to lay out, or alter, a town way,” the commissioners, upon proper application, may determine the matter. They have jurisdiction only when given by statute. Belfast v. Co. Com. of Waldo County, 52 Maine, 529.
The city charter of Biddeford, special laws of 1855, amended by special act of 1860, c. 383, sec. 2, provides, that the city council " shall have exclusive power to lay out any new street, or public way, in said city, . . . and shall be governed by the same rules and regulations, as are by law provided in the case of the location, or discontinuance of town ways by the selectmen of towns.” An appeal from its award of damages is provided for by the charter, and the commissioners are authorized to lay out county roads, that shall pass into, or through, 'the city. The charter confers upon the city council the same powers, that the inhabitants and municipal officers of towns enjoy. Preble v. Portland, 45 Maine, 241. The municipal officers of a city are the mayor and aldermen. B. S., c. 1, sec. 6, rule xxm. The charter of Biddeford confers the power of laying out streets upon the city council, not upon its municipal officers, and in this behalf the authority is exclusive, save in the case of county roads passing through, or into the city; they may be laid out by the commissioners, Hanson v. Biddeford, 51 Maine, 193.
The true construction of the law is, that the council shall have exclusive and final authority over the laying out and altering of city streets. Its determination and action in such matters cannot be reviewed, or revised, by the county commissioners. This seems to have been conceded in Baldwin v. Bangor, 36 Maine, 518; King v. Lewiston, 70 Maine, 406. The general statutes do not in terms give an appeal to the commissioners of *107the county from the action of the city council, and the charter of Biddeford expressly vests exclusive authority in such matters with its council. From its action an appeal lies only to the ballot.

Writ to issue.

Peters, C. J., WaltoN, VirgiN, Libbey and Foster, JJ., concurred.